Exhibit 10.3

Loan No. 10207909

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is made effective as of January 31,
2020, by STRATEGIC STORAGE TRUST IV, INC., a Maryland corporation, whose address
is 10 Terrace Road, Ladera Ranch, CA 92694 (“Guarantor”) in favor of KeyBank
National Association, a national banking association, having an address at 11501
Outlook, Suite 300, Overland Park, Kansas 66211 (together with its successors
and assigns, “Lender”).

Recitals

The following recitals are a material part of this Guaranty:

A.

Lender is making a loan in the principal sum of $40,500,000.00 (the “Loan”) to
SST IV 1610 JIM JOHNSON RD, LLC, SST IV 1401 N MERIDIAN AVE, LLC, SST IV 2555 W
CENTENNIAL PKWY, LLC, SST IV 8020 LAS VEGAS BLVD S, LLC, SST IV 3167 VAN BUREN
BLVD, LLC, SST IV 3730 EMMETT F LOWRY EXPY, LLC and SST IV 1105 NE INDUSTRIAL
BLVD, LLC, each a Delaware limited liability company (individually,
collectively, jointly and severally, as the context may require, “Borrower”), on
or about the date of this Guaranty.  Guarantor has a significant financial
interest in Lender’s making of the Loan to Borrower, and will realize
significant financial benefit from the Loan.  The Loan is evidenced by a Loan
Agreement of even date herewith between Borrower and Lender (the “Loan
Agreement”) and the Note (as defined in the Loan Agreement) of even date
herewith made by Borrower in favor of Lender, and is secured in part by the
Security Instruments (as defined in the Loan Agreement) encumbering Borrower’s
interest in the Property (as defined in the Loan Agreement) The Loan Documents
are hereby incorporated by this reference as if fully set forth in this
Guaranty. Any capitalized terms used in this Guaranty and not otherwise defined
herein shall have the meaning set forth in the Loan Agreement.

B.

Lender has required that Guarantor guaranty to Lender the payment of Borrower’s
liabilities pursuant to Section 9.3 of the Loan Agreement (the “Recourse
Liabilities”).

C.

Lender is unwilling to make the Loan to Borrower absent this Guaranty.

Agreement

In consideration of Lender’s agreement to make the Loan to Borrower and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, Guarantor hereby states and agrees as follows:

1.

Request to Make Loan.  Guarantor hereby requests that Lender make the Loan to
Borrower and that Lender extend credit and give financial accommodations to
Borrower, as Borrower may desire and as Lender may grant, from time to time,
whether to the Borrower alone or to the Borrower and others, and specifically to
make the Loan described in the Loan Documents.

2.

Guaranty of Liabilities.

2.1

Guarantor hereby absolutely and unconditionally guarantees full payment of the
following (collectively, the “Liabilities”): (i) the Recourse Liabilities
(whether arising under the original Loan or any extension, modification, future
advance, increase, amendment or modification thereof); (ii) interest due on
amounts owing under any such Recourse Liabilities at the Default Rate, (iii) all
expenses, including reasonable attorneys’ fees, incurred by Lender in connection
with the enforcement of any of Lender’s rights under this Guaranty; and (iv) to
the extent the same relate to amounts or obligations owing under the Recourse
Liabilities, all Administration and Enforcement Expenses.

--------------------------------------------------------------------------------

2.2

Upon the request of Lender, Guarantor shall immediately pay or perform the
Liabilities when they or any of them become due or are to be paid or performed
under the term of any of the Loan Documents.  Any amounts received by Lender
from any sources and applied by Lender towards the payment of the Liabilities
shall be applied in such order of application as Lender may from time to time
elect.  All Liabilities shall conclusively be presumed to have been created,
extended, contracted, or incurred by Lender in reliance upon this Guaranty and
all dealings between Borrower and Lender shall likewise be presumed to be in
reliance upon this Guaranty.

2.3

For the purpose of this Guaranty, “Administration and Enforcement Expenses”
shall mean all fees and expenses incurred at any time or from time to time by
Lender, including legal (whether for the purpose of advice, negotiation,
documentation, defense, enforcement or otherwise), accounting, financial
advisory, auditing, rating agency, appraisal, valuation, title or title
insurance, engineering, environmental, collection agency, or other expert or
consulting or similar services, in connection with:  (a) the origination of the
Loan, including the negotiation and preparation of the Loan Documents and any
amendments or modifications of the Loan or the Loan Documents, whether or not
consummated; (b) the administration, servicing or enforcement of the Loan or the
Loan Documents, including any request for interpretation or modification of the
Loan Documents or any matter related to the Loan or the servicing thereof (which
shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest therein), (c) any litigation, contest,
dispute, suit, arbitration, mediation, proceeding or action (whether instituted
by or against Lender, including actions brought by or on behalf of Borrower or
Borrower’s bankruptcy estate or any indemnitor or guarantor of the Loan or any
other person) in any way relating to the Loan or the Loan Documents including in
connection with any bankruptcy, reorganization, insolvency, or receivership
proceeding; (d) any attempt to enforce any rights of Lender against Borrower or
any other person that may be obligated to Lender by virtue of any Loan Document
or otherwise whether or not litigation is commenced in pursuance of such rights;
and (e) protection, enforcement against, or liquidation of the Property or any
other collateral for the Loan, including any attempt to inspect, verify,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Loan, the Property or any other collateral for the Loan.  Provided no
Event of Default exists, fees and expenses related solely to origination and
administration of the Loan shall be limited as follows:  (i) if Lender is acting
upon a request of Borrower or in response to a notice relating to the Property,
Borrower, any guarantor or indemnitor or as a result of failure of any party to
perform its obligations under the Loan Documents, such fees and expenses shall
be limited to reasonable and customary fees and expenses; (ii) otherwise, such
fees and expenses shall be limited to reasonable, out of pocket fees and
expenses.   Notwithstanding the foregoing, charges of rating agencies,
governmental entities or other third parties that are outside of the control of
Lender shall not be subject to the reasonableness standard.

3.

Additional Advances, Renewals, Extensions and Releases.  Guarantor hereby agrees
and consents that, without notice to or further consent by Guarantor, Lender may
make additional advances with respect to the Loan or the Property, and the
obligations of Borrower or any other party in connection with the Loan may be
renewed, extended, modified, accelerated or released by Lender as Lender may
deem advisable, and any collateral the Lender may hold or in which the Lender
may have an interest may be exchanged, sold, released or surrendered by it, as
it may deem advisable, without impairing or affecting the obligations of
Guarantor hereunder in any way whatsoever.

4.

Waivers.  

4.1

Guarantor hereby waives each of the following:  (a) any and all notice of the
acceptance of this Guaranty or of the creation, renewal or accrual of any
Liabilities or the Debt, present or future (including any additional advances
made by Lender under the Loan Documents); (b) the reliance of Lender upon this
Guaranty; (c) notice of the existence or creation of any Loan Document or of any
of the Liabilities or the Debt; (d) protest, presentment, demand for payment,
notice of default or nonpayment, notice of dishonor to or upon Guarantor,
Borrower or any other party liable for any of the Liabilities or the Debt;
(e) any and all other notices or formalities to which Guarantor may otherwise be
entitled, including notice of Lender’s granting the Borrower any indulgences or
extensions of time on the payment of any Liabilities or the Debt; and
(f) promptness in making any claim or demand hereunder.  

4.2

No delay or failure on the part of Lender in the exercise of any right or remedy
against either Borrower or Guarantor shall operate as a waiver thereof, and no
single or partial exercise by Lender of any

2

--------------------------------------------------------------------------------

right or remedy herein shall preclude other or further exercise thereof or of
any other right or remedy whether contained herein or in the Note or any of the
other Loan Documents.  No action of Lender permitted hereunder shall in any way
impair or affect this Guaranty.

4.3

Guarantor acknowledges and agrees that Guarantor shall be and remain absolutely
and unconditionally liable for the full amount of all Liabilities
notwithstanding any of the following, and Guarantor waives any defense or
counterclaims to which Guarantor may be entitled, based upon any of the
following, in any proceeding (without prejudice to assert the same in a separate
cause of action at a later time):

(a)

Any or all of the Liabilities being or hereafter becoming invalid or otherwise
unenforceable for any reason whatsoever or being or hereafter becoming released
or discharged, in whole or in part, whether pursuant to a proceeding under any
bankruptcy or insolvency laws or otherwise; or

(b)

Lender failing or delaying to properly perfect or continue the perfection of any
security interest or lien on any property which secures any of the Liabilities,
or to protect the property covered by such security interest or enforce its
rights respecting such property or security interest; or

(c)

Lender failing to give notice of any disposition of any property serving as
collateral for any Liabilities or failing to dispose of such collateral in a
commercially reasonable manner; or

(d)

Any other circumstance that might otherwise constitute a defense other than
payment in full of the Liabilities.

5.

Guaranty of Payment.  Guarantor agrees that Guarantor’s liability hereunder is
primary, absolute and unconditional without regard to the liability of any other
party.  This Guaranty shall be construed as an absolute, irrevocable and
unconditional guaranty of payment and performance (and not a guaranty of
collection), without regard to the validity, regularity or enforceability of any
of the Liabilities.

6.

Guaranty Effective Regardless of Collateral.  This Guaranty is made and shall
continue as to any and all Liabilities without regard to any liens or security
interests in any collateral, the validity, effectiveness or enforceability of
such liens or security interests, or the existence or validity of any other
guaranties or rights of Lender against any other obligors.  Any and all such
collateral, security, guaranties and rights against other obligors, if any, may
from time to time without notice to or consent of Guarantor, be granted, sold,
released, surrendered, exchanged, settled, compromised, waived, subordinated or
modified, with or without consideration, on such terms or conditions as may be
acceptable to Lender, without in any manner affecting or impairing the
liabilities of Guarantor.  Without limiting the generality of the foregoing, it
is acknowledged that Guarantor’s liability hereunder shall survive any
foreclosure proceeding, any foreclosure sale, any delivery of a deed in lieu of
foreclosure, and any release of record of the Security Instrument.

7.

Additional Credit.  Credit or financial accommodation may be granted or
continued from time to time by Lender to Borrower regardless of Borrower’s
financial or other condition at the time of any such grant or continuation,
without notice to or the consent of Guarantor and without affecting Guarantor’s
obligations hereunder.  Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower.

8.

Rescission of Payments.  If at any time payment of any of the Liabilities or any
part thereof is rescinded or must otherwise be restored or returned by Lender
upon the insolvency, bankruptcy or reorganization of Borrower or under any other
circumstances whatsoever, this Guaranty shall, upon such rescission, restoration
or return, continue to be effective or shall (if previously terminated) be
reinstated, as the case may be, as if such payment had not been made.

9.

Additional Waivers.  So long as any portion of the Liabilities or Debt remains
unpaid or any portion of the Liabilities or Debt (or any security therefor) that
has been paid to Lender remains subject to invalidation, reversal or avoidance
as a preference, fraudulent transfer or for any other reason whatsoever (whether
under bankruptcy or non-bankruptcy law) to being set aside or required to be
repaid to Borrower as a debtor in

3

--------------------------------------------------------------------------------

possession or to any trustee in bankruptcy, Guarantor irrevocably waives (a) any
rights which it may acquire against Borrower by way of subrogation under this
Guaranty or by virtue of any payment made hereunder (whether contractual, under
the Bankruptcy Code or similar state or federal statute, under common law, or
otherwise), (b) all contractual, common law, statutory or other rights of
reimbursement, contribution, exoneration or indemnity (or any similar right)
from or against Borrower that may have arisen in connection with this Guaranty,
(c) any right to participate in any way in the Loan Documents or in the right,
title and interest in any collateral securing the payment of Borrower’s
obligations to Lender, and (d) all rights, remedies and claims relating to any
of the foregoing.  If any amount is paid to Guarantor on account of subrogation
rights or otherwise, such amount shall be held in trust for its benefit and
shall forthwith be paid to Lender to be applied to the Debt, whether matured or
unmatured, in such order as Lender shall determine.

10.

Independent Obligations.  The obligations of Guarantor are independent of the
obligations of Borrower, and a separate action or actions for payment, damages
or performance may be brought and prosecuted against Guarantor, whether or not
an action is brought against Borrower or the security for Borrower’s
obligations, and whether or not Borrower is joined in any such action or
actions.  Guarantor expressly waives any requirement that Lender institute suit
against Borrower or any other persons, or exercise or exhaust its remedies or
rights against Borrower or against any other person, other guarantor, or other
collateral securing all or any part of the Liabilities, prior to enforcing any
rights Lender has under this Guaranty or otherwise.  Lender may pursue all or
any such remedies at one or more different times without in any way impairing
its rights or remedies hereunder.  Guarantor hereby further waives the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement hereof.  If there shall be more than one guarantor with respect to
any of the Liabilities, then the obligations of each such guarantor shall be
joint and several.

11.

Subordination of Indebtedness of Borrower to Guarantor.  Any indebtedness of
Borrower to Guarantor now or hereafter existing is hereby subordinated to the
prior payment in full of the Liabilities.  Guarantor agrees that following the
occurrence and during the continuance of an Event of Default, until the
Liabilities and Debt have been paid in full, Guarantor will not seek, accept or
retain for Guarantor’s own account, any payment (whether for principal,
interest, or otherwise) from Borrower for or on account of such subordinated
debt.  Following the occurrence and during the continuance of an Event of
Default, any payments to Guarantor on account of such subordinated debt shall be
collected and received by Guarantor in trust for Lender and shall be paid over
to Lender on account of the Liabilities or Debt, as Lender determines in its
discretion, without impairing or releasing the obligations of Guarantor
hereunder.  Guarantor hereby unconditionally and irrevocably agrees that
(a) Guarantor will not at any time while the Liabilities remain unpaid, assert
against Borrower (or Borrower’s estate in the event that Borrower becomes the
subject of any case or proceeding under any federal or state bankruptcy or
insolvency laws) any right or claim to indemnification, reimbursement,
contribution or payment for or with respect to any and all amounts Guarantor may
pay or be obligated to pay Lender, including the Liabilities, and any and all
obligations which Guarantor may perform, satisfy or discharge, under or with
respect to the Guaranty, and (b) Guarantor subordinates to the Debt all such
rights and claims to indemnification, reimbursement, contribution or payment
that Guarantor may have now or at any time against Borrower (or Borrower’s
estate in the event that Borrower becomes the subject of any case or proceeding
under any federal or state bankruptcy or insolvency laws).

12.

Claims in Bankruptcy.  Guarantor shall file all claims against Borrower in any
bankruptcy or other proceeding in which the filing of claims is required by law
upon any indebtedness of Borrower to Guarantor and will assign to Lender all
right of Guarantor thereunder.  Guarantor hereby irrevocably appoints Lender its
attorney-in-fact, which appointment is coupled with an interest, to file any
such claim that Guarantor may fail to file, in the name of Guarantor or, in
Lender’s discretion, to assign the claim and to cause proof of claim to be filed
in the name of Lender’s nominee.  In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the full amount thereof and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Lender all of Guarantor’s rights
to any such payments or distributions to which Guarantor would otherwise be
entitled.

13.

Guarantor’s Representations and Warranties.  Guarantor represents, warrants and
covenants to and with Lender that:

4

--------------------------------------------------------------------------------

13.1

There is no action or proceeding pending or, to the actual knowledge of
Guarantor, threatened against Guarantor before any court or administrative
agency which might result in any material adverse change in the business or
financial condition of Guarantor or in the property of Guarantor;

13.2

Guarantor has filed all Federal and State income tax returns which Guarantor has
been required to file, and has paid all taxes as shown on said returns and on
all assessments received by Guarantor to the extent that such taxes have become
due;

13.3

Neither the execution nor delivery of this Guaranty nor fulfillment of nor
compliance with the terms and provisions hereof will conflict with, or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of Guarantor under any agreement or instrument to which
Guarantor is now a party or by which Guarantor may be bound;

13.4

This Guaranty is a valid and legally binding agreement of Guarantor and is
enforceable against Guarantor in accordance with its terms;

13.5

Guarantor has either (i) examined the Loan Documents or (ii) has had an
opportunity to examine the Loan Documents and has waived the right to examine
them; and

13.6

Guarantor has the full power, authority, and legal right to execute and deliver
this Guaranty.  If Guarantor is not an individual, (i) Guarantor is duly
organized, validly existing and in good standing under the laws of the state of
its formation, and (ii) the execution, delivery and performance of this Guaranty
by Guarantor has been duly and validly authorized and the person(s) signing this
Guaranty on Guarantor’s behalf has been validly authorized and directed to sign
this Guaranty.

14.

Notice of Litigation.  Guarantor shall promptly give Lender notice of all
litigation or proceedings before any court or Governmental Authority affecting
Guarantor or its property, except litigation or proceedings which, if adversely
determined, would not have a material adverse effect on the financial condition
or operations of Guarantor or its ability to perform any of its obligations
hereunder.

15.

Access to Records.  Guarantor shall give Lender and its representatives access
to, and permit Lender and such representatives to examine, copy or make extracts
from, any and all books, records and documents in the possession of Guarantor
relating to the performance of Guarantor’s obligations hereunder and under any
of the Loan Documents, all at such times and as often as Lender may reasonably
request.  If Guarantor is not an individual, Guarantor shall continuously
maintain its existence and shall not dissolve or permit its dissolution.

16.

Assignment by Lender.  In connection with any sale, assignment or transfer of
the Loan, Lender may sell, assign or transfer this Guaranty and all or any of
its rights, privileges, interests and remedies hereunder to any other person or
entity whatsoever without notice to or consent by Guarantor, and in such event
the assignee shall be entitled to the benefits of this Guaranty and to exercise
all rights, interests and remedies as fully as Lender.

17.

Termination.  This Guaranty shall terminate only when all of the Liabilities and
the Debt have been paid in full, including all interest thereon, late charges
and other charges and fees included within the Liabilities and the Debt.  When
the conditions described above have been fully met, Lender will, upon request,
furnish to Guarantor a written cancellation of this Guaranty.

18.

Notices.  All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, or (c) by telecopier (with answer back
acknowledged), addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):

5

--------------------------------------------------------------------------------

 

If to Lender:

KeyBank National Association

 



11501 Outlook, Suite 300

 



Overland Park, Kansas 66211

 



Facsimile No.: 877-379-1625

 



Attention:  Loan Servicing

 

 

with a copy to:

Dan Flanigan

 



POLSINELLI

 



900 West 48th Place, Suite 900

 



Kansas City, Missouri 64112

 



Facsimile No.:  (816) 753-1536

 

 

If to Guarantor:

Strategic Storage Trust IV, Inc.

 



10 Terrace Road

 



Ladera Ranch, CA 92694

 



Attention: H. Michael Schwartz

 



Facsimile No.: 949-429-6606

 

 

With a copy to:

Mastrogiovanni Mersky & Flynn, P.C.

 



2001 Bryan Street, Suite 1250

 



Dallas, Texas 75201

 



Attn:  Charles Mersky, Esq.

 



Facsimile:  214-922-8801

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

19.

Waiver of Jury Trial.  TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE
LAW, GUARANTOR AND LENDER EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE.  GUARANTOR AND
LENDER EACH ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH OTHER.

20.

Miscellaneous.  This Guaranty shall be a continuing guaranty.  This Guaranty
shall bind the heirs, successors and assigns of Guarantor (except that Guarantor
may not assign his, her, or its liabilities under this Guaranty without the
prior written consent of Lender, which consent Lender may in its discretion
withhold), and shall inure to the benefit of Lender, its successors, transferees
and assigns.  Each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law.  Neither this Guaranty
nor any of the terms hereof, including the provisions of this Section, may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought, and the
parties hereby:  (a) expressly agree that it shall not be reasonable for any of
them to rely on any alleged, non-written amendment to this Guaranty; (b)
irrevocably waive any and all right to enforce any alleged, non-written
amendment to this Guaranty; and (c) expressly agree that it shall be beyond the
scope of authority (apparent or otherwise) for any of their respective agents to
agree to any non-written modification of this Guaranty. This Guaranty may be
executed in several counterparts, each of which counterpart shall be deemed an
original instrument and all of which together shall constitute a single
Guaranty.  The failure of any party hereto to execute this Guaranty, or any
counterpart hereof,

6

--------------------------------------------------------------------------------

shall not relieve the other signatories from their obligations hereunder.  As
used in this Guaranty, (i) the terms “include,” “including” and similar terms
shall be construed as if followed by the phrase “without being limited to,”
(ii) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa, (iii) all captions to the Sections hereof are used for convenience and
reference only and in no way define, limit or describe the scope or intent of,
or in any way affect, this Guaranty, (iv) no inference in favor of, or against,
Lender or Guarantor shall be drawn from the fact that such party has drafted any
portion hereof or any other Loan Document, (v) the term “Borrower” shall mean
individually and collectively, jointly and severally, each Borrower (if more
than one) and shall include the successors (including any subsequent owner or
owners of the Property or any part thereof or any interest therein and Borrower
in its capacity as debtor-in-possession after the commencement of any bankruptcy
proceeding), assigns, heirs, personal representatives, executors and
administrators of Borrower, (vi) the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or,” (vii) the
words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
or section of this Guaranty, and (viii) an Event of Default shall “continue” or
be “continuing” until such Event of Default has been cured, as determined by
Lender in its reasonable discretion, or waived in writing by Lender.  Any
capitalized term used herein that is defined in any other Loan Document and not
otherwise defined herein shall have the same meaning when used in this
Guaranty.  Wherever Lender’s judgment, consent, approval or discretion is
required under this Guaranty or Lender shall have an option, election, or right
of determination or any other power to decide any matter relating to the terms
of this Guaranty, including any right to determine that something is
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Lender except as may be otherwise
expressly and specifically provided herein.  Such Decision Power and each other
power granted to Lender upon this Guaranty or any other Loan Document may be
exercised by Lender or by any authorized agent of Lender (including any servicer
and/or attorney-in-fact), and Guarantor hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent.  If any provision of
this Guaranty is held invalid or unenforceable by final and unappealable
judgment of the court having jurisdiction over the matter and persons, such
provisions shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision, its
application in other circumstances, or the remaining provisions of this
Guaranty.  Any capitalized terms used in this Guaranty and not otherwise defined
herein shall have the meaning set forth in the Loan Agreement.

21.Applicable Law; Jurisdiction and Venue.  

(a)LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK (“GOVERNING
STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT TO THE LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST
EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY, THE NOTE AND
THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

7

--------------------------------------------------------------------------------

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH ACTION,
AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY ACTION.  GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

CT Corporation System

111 Eighth Avenue

New York, NY 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH ACTION IN THE STATE OF
NEW YORK.  GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

22.

OFAC.  Guarantor hereby represents, warrants and covenants that Guarantor is not
(nor will be) a person with whom Lender is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury of the United States of America (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons.  In addition, Guarantor hereby covenants to provide Lender with any
additional information that Lender deems reasonably necessary from time to time
in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

23.

Intentionally Omitted.

24.

Intentionally Omitted.

25

Nevada State Specific Provisions.    Guarantor acknowledges that this Guaranty
is governed by the laws of the State of New York; provided, however, that to the
extent that a court of competent jurisdiction would deem the laws of the State
of Nevada to be applicable to this Guaranty, Guarantor hereby unconditionally
and irrevocably waives all provisions of this Guaranty that conflict with Nevada
law.  To the extent that a court of competent jurisdiction rules that the laws
of the State of Nevada apply to this Guaranty, Guarantor waives:  (i) to the
extent permitted in paragraph 40.495(2) of the Nevada Revised Statutes (“NRS”),
the benefits of the one-action rule under NRS Section 40.430, or any other
statute or decision, to require Lender to proceed against or exhaust any
security held by Lender at any time or to pursue any other remedy in Lender’s
power before proceeding against Guarantor; and (ii) to the extent permitted by
NRS 104.3605, discharge under NRS 104.3605(9).

NOTWITHSTANDING ANY OF THE PROVISIONS CONTAINED IN THIS GUARANTY RELATING TO OR
REFERENCING ANY OF THE NEVADA REVISED STATUTES (NRS), INCLUDING WITHOUT
LIMITATION, ANY OF THE WAIVERS BY GUARANTOR OF ANY RIGHT, BENEFIT OR DEFENSE
UNDER THE NEVADA REVISED STATUTES, THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK IN ACCORDANCE WITH SECTION 21 HEREOF.  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT THAT THIS GUARANTY IS CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEVADA (IN OPPOSITION TO THE INTENTION OF LENDER

8

--------------------------------------------------------------------------------

AND GUARANTOR AS EXPRESSED IN THE PREVIOUS SENTENCE), THEN ALL SUCH PROVISIONS
AND WAIVERS SHALL BE GIVEN FULL FORCE AND EFFECT AS SET FORTH HEREIN.

[NO FURTHER TEXT ON THIS PAGE]

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Guaranty has been executed by Guarantor as of the day
and year first above written.

GUARANTOR:

 

STRATEGIC STORAGE TRUST IV, INC.,

a Maryland corporation

 

 

By: /s/ H. Michael Schwartz

H. Michael Schwartz, Chief Executive Officer

 

 

Signature Page to Guaranty Agreement